DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
 This action is responsive to Applicant’s Response filed 02/18/2022. 
Claims 1-20 are pending and have been examined here. 
Claims 1, 4-7, 11, 15, and 17-20 have been amended. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8, 11-20 are rejected under 35 U.S.C. 103 as unpatentable over Paleja et. al. (U.S. PG Pub. No. 20160148122; hereinafter "Paleja") in view of Henshaw et al. (U.S. PG Pub. No. 20100094686; hereinafter "Henshaw") further in view of Wright et al. (U.S. PG Pub. No. 20110246287; hereinafter "Wright") and further in view of Clark et al. (Australian Patent Pub. No. AU2015100657A4; hereinafter "Clark").
As per claim 1, Paleja teaches:
A data management system comprising:
Paleja teaches a system and method for planning group events. (Paleja: abstract)
 at least one processor operatively connected to a memory, the at least one processor configured to execute one or more system components, the at least one processor configured to:
Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1)
 accept definition of a data container for a group event, manage objects associated with the data container reflecting invitations to the group event, and define an object specifying a venue associated with the group event;
Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja teaches that the central system may comprise an event data container generation component in the form of an invitation generation module 204 which may generate specific invitations for specific users invited to an event. (Paleja: paragraph [0032], Fig. 2) Paleja further teaches that the system may generate a group event and manage objects associated with the group event reflecting those users which the originator would like to invite to the event, as well as the particular venue for the event. (Paleja: paragraphs [0022, 84-87])
 define a private communication channel permissioned based on matching data objects;
Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further teaches that the service may effectively set up a private chat room through which the outing participates can post messages to each other (a private communication channel permissioned based on matching data objects in the form of matching users to the given group). (Paleja: paragraph [0114, 117])
 establish communication with one or more local architecture execution systems;
Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further teaches that the system 100 may communicate with venue management servers (local architecture execution systems) in order to access information on the one or more local architecture systems. (Paleja: paragraph [0028, 38], Figs. 1, 5)
trigger execution of requested functionality on the one or more local architecture execution systems;
Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further teaches that the system 100 may communicate with venue management servers (local architecture execution systems) in order to access information on the one or more local architecture systems. (Paleja: paragraph [0028, 38], Figs. 1, 5) Paleja further teaches that the collaborative ticketing system may send concession data indicative of purchased concessions to the venue management server 104. (Paleja: paragraph [0051, 94], Figs. 2, 5, 10)
access execution information on the one or more local architecture execution systems;
Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further teaches that the system 100 may communicate with venue management servers (local architecture execution systems) in order to access information on the one or more local architecture systems including concessions available at the venues. (Paleja: paragraph [0028, 38], Figs. 1, 5)
 and enable a plurality of devices associated with corresponding data objects in the data container to access and execute functionality on the one or more local architecture execution systems, each device of the plurality of devices being associated with a respective individual participating in the group event;
 Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further teaches that the system 100 may communicate with venue management servers (local architecture execution systems) in order to access information on the one or more local architecture systems. (Paleja: paragraph [0028, 38], Figs. 1, 5) Paleja further teaches that the collaborative ticketing system may send concession data indicative of purchased concessions to the venue management server 104. (Paleja: paragraph [0051, 94], Figs. 2, 5, 10, see paragraphs [0111-113] and Figs. 13D-F outlining users controlling concession orders through their respective mobile device interface)
Paleja does not appear to explicitly teach:
 generate at least one display each device of the plurality of devices in response to a determination that a first temporal threshold associated with the group event is met, wherein the at least one display incorporates a first function on the at least one device, the first function relating to the definition of the data container for the group event;
 Henshaw, however, teaches an iterative process, wherein a pre-event user interface on a user display may be updated based on one or more time thresholds being met prior to an event. (Henshaw: paragraph [0080-83], Figs. 8, 12A-C) In teaching that the displays may allow respective users to claim seats and invite friends, Henshaw teaches that the at least one display incorporates a first function related to the definition of the data container for the group event. Id. It can be seen that each element is taught by either Paleja, or by Henshaw. Adding the pre-event messaging of Henshaw does not affect the normal functioning of the elements of the claim which are taught by Paleja. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Henshaw with the teachings of Paleja since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Paleja in view of Henshaw further teaches:
 dynamically update the at least one display on each of the plurality of devices in response to a determination that a second temporal threshold associated with the group event is met;
 Henshaw, as outlined above, teaches an iterative process, wherein a pre-event user interface on a user display may be updated based on one or more time thresholds being met prior to an event. (Henshaw: paragraph [0080-82], Figs. 8, 12A-C) The motivation to combine Henshaw persists.
With respect to the following limitation:
 wherein the updated display incorporates a second function different from the first function, the second function relating to triggering execution of the respective individual's requested functionality on the one or more local architecture systems;
 Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further teaches that the system 100 may communicate with venue management servers (local architecture execution systems) in order to access information on the one or more local architecture systems. (Paleja: paragraph [0028, 38], Figs. 1, 5) Paleja further teaches that the collaborative ticketing system may send concession data indicative of purchased concessions to the venue management server 104. (Paleja: paragraph [0051, 94], Figs. 2, 5, 10) Paleja in view of Henshaw, however, does not appear to explicitly teach that, upon determination of the second threshold being met, the display is updated via incorporation of a second function which relates to triggering the requested functionality on the local architecture systems.
 Wright, however, teaches that a pre-order campaign may be created, wherein the pre-order campaign comprises start and end times for the campaign, prior to the event, and wherein the user may be notified via a customized display of the opportunity to pre-order within this temporal threshold so that concessions may be ordered for the event. (Wright: paragraphs [0030, 34, 35, 46, 49-53, 74] see also paragraphs [0085-94] outlining the pre-order campaign which sends notifications according to the campaign and which may receive pre-orders within a pre-order window, see also paragraphs [0094-98] outlining executing functionality on local event systems in response to pre-orders, Figs. 4, 5-9) Wright teaches combining the above elements with the teachings of Paleja in view of Henshaw for the benefit of providing a mechanism that can leverage new and existing technologies (e.g., social networking services) and thereby provide an interface between a business customer and an identifiable set of users and allowing a business customer to anticipate the needs and wants of such consumers and satisfy their needs and wants more effectively when implementing a given campaign. (Wright: paragraph [0021]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wright with the teachings of Paleja in view of Henshaw to achieve the aforementioned benefits.
Paleja in view of Henshaw further in view of Wright does not appear to explicitly teach:
dynamically update, during the group event, the at least one display on each device of the plurality of devices to reflect charges incurred by the respective individual relating to execution of the respective individual's requested functionality on the one or more local architecture systems.
Clark, however, teaches that each participant in an event may, on their mobile device, view a transmitted list of charges incurred (including those items for which they are solely responsible and those for which they share responsibility, and further including pre-ordered items). (Clark: page 7 lines 19-25 outlining pre-order, page 8 lines 12-16 outlining respective customer devices, page 14 lines 6-12 outlining customer specific orders, pages 14-15 generally teaching individual and group order processes via the respective devices, and page 16 lines 13-29 outlining the sending of a respective bill to each user regarding their current charges and a breakdown of the charges) Clark teaches combining the above elements with the teachings of Paleja in view of Henshaw further in view of Wright for the benefit of enabling wait staff to more efficiently and effectively attend to customers. (Clark: page 1 lines 22-24) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Clark with the teachings of Paleja in view of Henshaw further in view of Wright to achieve the aforementioned benefits.  
As per claim 2, Paleja in view of Henshaw further in view of Wright and further in view of Clark teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein the at least one processor is configured to limit communication functions within the private communication channel to objects associated with the data container reflecting acceptances to the invitations to the group event.
 Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further teaches that the service may effectively set up a private chat room through which the outing participates can post messages to each other (a private communication channel permissioned based on matching data objects in the form of matching users to the given group). (Paleja: paragraph [0114, 117])
As per claim 4, Paleja in view of Henshaw further in view of Wright and further in view of Clark teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein the at least one processor is configured to generate displays for accepting definition of the data container for the event, the definition comprising one or more of date, time, venue, and list of objects associated with the data container reflecting invitations to the group event.
 Paleja further teaches that the system may receive, via a user interface of the organizer of the event, a number of tickets, users to invite, date/time. (Paleja: paragraphs [0096-100, 106-110], Figs. 11A-11C, 12A-12C, 13A-13H)
As per claim 5, Paleja in view of Henshaw further in view of Wright and further in view of Clark teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
 generate tracking information associated with the group event based on execution of each individual's requested functionality on the one or more local architecture execution systems.
 Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further teaches that the system 100 may communicate with venue management servers (local architecture execution systems) in order to access information on the one or more local architecture systems. (Paleja: paragraph [0028, 38], Figs. 1, 5) Paleja further teaches that the collaborative ticketing system may send concession data indicative of purchased concessions to the venue management server 104. (Paleja: paragraph [0051, 94], Figs. 2, 5, 10, see paragraphs [0111-113] and Figs. 13D-F outlining users controlling concession orders through their mobile device interface) Clark, as outlined above, teaches that each participant in an event may, on their mobile device, view a transmitted list of charges incurred and tracked (including those items for which they are solely responsible and those for which they share responsibility, and further including pre-ordered items). (Clark: page 7 lines 19-25 outlining pre-order, page 8 lines 12-16 outlining respective customer devices, page 14 lines 6-12 outlining customer specific orders, pages 14-15 generally teaching individual and group order processes via the respective devices, and page 16 lines 13-29 outlining the sending of a respective bill to each user regarding their current charges and a breakdown of the charges) The motivation to combine Clark persists.
As per claim 6, Paleja in view of Henshaw further in view of Wright and further in view of Clark further in view of Nguyen teaches all of the limitations of claim 5, as outlined above, and further teaches:
 wherein the at least one processor is configured to generate displays relating to the object specifying the venue associated with the group event on each device of the plurality of devices.
 Paleja teaches that the system may generate a venue specific view on the interface relating to the object specifying the venue associated with the group event. (Paleja: paragraph [0104-105], Figs. 12A-12C) Clark, as outlined above, teaches that each participant in an event may, on their mobile device, view a transmitted list of charges incurred (including those items for which they are solely responsible and those for which they share responsibility, and further including pre-ordered items). (Clark: page 7 lines 19-25 outlining pre-order, page 8 lines 12-16 outlining respective customer devices, page 14 lines 6-12 outlining customer specific orders, pages 14-15 generally teaching individual and group order processes via the respective devices, and page 16 lines 13-29 outlining the sending of a respective bill to each user regarding their current charges and a breakdown of the charges) The motivation to combine Clark persists.
As per claim 7, Paleja in view of Henshaw further in view of Wright and further in view of Clark teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein the at least one processor is configured to generate a first display on a first device of the plurality of devices for accepting first customizations for triggering customized functionality on the one or more local architecture execution systems;
 Paleja teaches that the system may present to the user, a user interface which accepts customizations (specific user orders) for triggering customized functionality on the local architecture systems (specific concessions orders placed). (Paleja: paragraphs [0111-113], Figs. 13D-13G) Wright also teaches multiple separate customized displays for triggering different functionality at the event. (Wright: paragraphs [0030, 34, 35, 46, 49-53, 74] see also paragraphs [0085-94]  Figs. 4-9) The motivation to combine Wright persists.  In teaching that the displays may be sent to teach user in the campaign and users attending the event, Paleja and Wright each teach a first and second display on a first and second device. Clark, as outlined above, teaches that each participant in an event may, on their mobile device, view a transmitted list of charges incurred (including those items for which they are solely responsible and those for which they share responsibility, and further including pre-ordered items). (Clark: page 7 lines 19-25 outlining pre-order, page 8 lines 12-16 outlining respective customer devices, page 14 lines 6-12 outlining customer specific orders, pages 14-15 generally teaching individual and group order processes via the respective devices, and page 16 lines 13-29 outlining the sending of a respective bill to each user regarding their current charges and a breakdown of the charges) The motivation to combine Clark persists.
 generate a second display on a second device of the plurality of devices for accepting second customizations for triggering second customized functionality on the one or more local architecture execution systems.
 Paleja teaches that the system may present to the user, a user interface which accepts customizations (specific user orders) for triggering customized functionality on the local architecture systems (specific concessions orders placed). (Paleja: paragraphs [0111-113], Figs. 13D-13G) Wright also teaches multiple separate customized displays for triggering different functionality at the event. (Wright: paragraphs [0030, 34, 35, 46, 49-53, 74] see also paragraphs [0085-94]  Figs. 4-9) The motivation to combine Wright persists.  In teaching that the displays may be sent to teach user in the campaign and users attending the event, Paleja and Wright each teach a first and second display on a first and second device. Clark, as outlined above, teaches that each participant in an event may, on their mobile device, view a transmitted list of charges incurred (including those items for which they are solely responsible and those for which they share responsibility, and further including pre-ordered items). (Clark: page 7 lines 19-25 outlining pre-order, page 8 lines 12-16 outlining respective customer devices, page 14 lines 6-12 outlining customer specific orders, pages 14-15 generally teaching individual and group order processes via the respective devices, and page 16 lines 13-29 outlining the sending of a respective bill to each user regarding their current charges and a breakdown of the charges) The motivation to combine Clark persists.
As per claim 8, Paleja in view of Henshaw further in view of Wright and further in view of Clark teaches all of the limitations of claim 7, as outlined above, and further teaches:
 wherein the at least one processor is configured to dynamically generate first user interface elements associated with the first customizations, that are responsive to selection in a first user interface to trigger the first customized functionality on the one or more local architecture execution systems;
 Paleja teaches that the system may present to the user, a user interface which accepts customizations (specific user orders) for triggering customized functionality on the local architecture systems (specific concessions orders placed). (Paleja: paragraphs [0111-113], Figs. 13D-13G) Wright also teaches multiple separate customized displays for triggering different functionality at the event. (Wright: paragraphs [0030, 34, 35, 46, 49-53, 74] see also paragraphs [0085-94]  Figs. 4-9) The motivation to combine Wright persists.  In teaching that the displays may be sent to teach user in the campaign and users attending the event, Paleja and Wright each teach a first and second display on a first and second device.
dynamically generate second user interface elements associated with the second customizations that are responsive to selection in a second user interface of the second display to trigger the second customized functionality on the one or more local architecture execution systems.
Paleja teaches that the system may present to the user, a user interface which accepts customizations (specific user orders) for triggering customized functionality on the local architecture systems (specific concessions orders placed). (Paleja: paragraphs [0111-113], Figs. 13D-13G) Wright also teaches multiple separate customized displays for triggering different functionality at the event. (Wright: paragraphs [0030, 34, 35, 46, 49-53, 74] see also paragraphs [0085-94]  Figs. 4-9) The motivation to combine Wright persists.  In teaching that the displays may be sent to teach user in the campaign and users attending the event, Paleja and Wright each teach a first and second display on a first and second device.
As per claim 11, Paleja in view of Henshaw further in view of Wright and further in view of Clark teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein the individuals participating in the group event comprise a first individual organizing the group event and at least one second individual invited to the group event, and dynamically updating of the at least one display during the group event comprises:
 Henshaw, as outlined above, teaches an iterative process, wherein a pre-event user interface on a user display may be updated based on one or more time thresholds being met prior to an event. (Henshaw: paragraph [0080-82], Figs. 8, 12A-C) The motivation to combine Henshaw persists.
dynamically updating a first display on a first device associated with the first individual to reflect charges incurred by the first individual and the at least one second individual;
Clark, as outlined above, teaches that each participant in an event may, on their mobile device, view a transmitted list of charges incurred (including those items for which they are solely responsible and those for which they share responsibility, and further including pre-ordered items). (Clark: page 7 lines 19-25 outlining pre-order, page 8 lines 12-16 outlining respective customer devices, page 14 lines 6-12 outlining customer specific orders, pages 14-15 generally teaching individual and group order processes via the respective devices, and page 16 lines 13-29 outlining the sending of a respective bill to each user regarding their current charges and a breakdown of the charges) The motivation to combine Clark persists. 
dynamically updating at least one second display on at least one second device associated with the at least one second individual to reflect charges incurred by the at least one second individual.
Clark, as outlined above, teaches that each participant in an event may, on their mobile device, view a transmitted list of charges incurred (including those items for which they are solely responsible and those for which they share responsibility, and further including pre-ordered items). (Clark: page 7 lines 19-25 outlining pre-order, page 8 lines 12-16 outlining respective customer devices, page 14 lines 6-12 outlining customer specific orders, pages 14-15 generally teaching individual and group order processes via the respective devices, and page 16 lines 13-29 outlining the sending of a respective bill to each user regarding their current charges and a breakdown of the charges) The motivation to combine Clark persists.  
As per claim 12, Paleja in view of Henshaw further in view of Wright and further in view of Clark teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein the at least one processor is configured to: generate the at least one display that incorporates the first function relating to management of objects associated with the data container reflecting invitations to the group event.
 Henshaw, as outlined above, teaches an iterative process, wherein a pre-event user interface on a user display may be updated based on one or more time thresholds being met prior to an event, wherein each pre-event display may comprise a different function ("claim your seat" or "see shows" or a countdown timer, or inviting friends). (Henshaw: paragraph [0080-83], Figs. 8, 12A-C) The motivation to combine Henshaw persists.
As per claim 13, Paleja in view of Henshaw further in view of Wright and further in view of Clark teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein triggering execution of requested functionality comprises triggering placing of one or more of a drink order, a food order, and a service request.
 Paleja further teaches that the collaborative ticketing system may send concession data indicative of purchased concessions to the venue management server 104. (Paleja: paragraph [0051, 94], Figs. 2, 5, 10, see paragraphs [0111-113] and Figs. 13D-F outlining users controlling concession orders through their mobile device interface)
As per claim 14, Paleja in view of Henshaw further in view of Wright and further in view of Clark teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein accessing execution information comprises accessing one or more of provider details, bartender information, occupancy information, comp offerings, menu selection, and options for service upgrades.
 Paleja further teaches that the system 100 may communicate with venue management servers (local architecture execution systems) in order to access information on the one or more local architecture systems including concessions available at the venues. (Paleja: paragraph [0028, 38], Figs. 1, 5)
As per claim 15, Paleja in view of Henshaw further in view of Wright and further in view of Clark teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
 wherein the at least one processor is configured to: generate tracking information regarding one or more orders placed by one or more individuals participating in the group event and charges incurred by each of the one or more individuals for the one or more orders;
 Clark, as outlined above, teaches that each participant in an event may, on their mobile device, view a transmitted list of charges incurred and tracked (including those items for which they are solely responsible and those for which they share responsibility, and further including pre-ordered items). (Clark: page 7 lines 19-25 outlining pre-order, page 8 lines 12-16 outlining respective customer devices, page 14 lines 6-12 outlining customer specific orders, pages 14-15 generally teaching individual and group order processes via the respective devices, and page 16 lines 13-29 outlining the sending of a respective bill to each user regarding their current charges and a breakdown of the charges) The motivation to combine Clark persists.
Paleja in view of Henshaw further in view of Wright and further in view of Clark further in view of Nguyen further teaches:
 and dynamically update, during the group event, the at least one display on each device of the plurality of devices to display the charges incurred by the respective individual for orders placed by the respective individual.
 Clark, as outlined above, teaches that each participant in an event may, on their mobile device, view a transmitted list of charges incurred and tracked (including those items for which they are solely responsible and those for which they share responsibility, and further including pre-ordered items). (Clark: page 7 lines 19-25 outlining pre-order, page 8 lines 12-16 outlining respective customer devices, page 14 lines 6-12 outlining customer specific orders, pages 14-15 generally teaching individual and group order processes via the respective devices, and page 16 lines 13-29 outlining the sending of a respective bill to each user regarding their current charges and a breakdown of the charges) The motivation to combine Clark persists.
As per claim 16, Paleja in view of Henshaw further in view of Wright and further in view of Clark further in view of Nguyen teaches all of the limitations of claim 15, as outlined above, and further teaches:
wherein the at least one processor is configured to: trigger execution of the one or more orders on the one or more local architecture execution systems.
Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further teaches that the system 100 may communicate with venue management servers (local architecture execution systems) in order to access information on the one or more local architecture systems. (Paleja: paragraph [0028, 38], Figs. 1, 5) Paleja further teaches that the collaborative ticketing system may send concession data indicative of purchased concessions to the venue management server 104. (Paleja: paragraph [0051, 94], Figs. 2, 5, 10)  
As per claim 17, Paleja in view of Henshaw further in view of Wright and further in view of Clark further in view of Nguyen teaches all of the limitations of claim 15, as outlined above, and further teaches:
 wherein the at least one processor is configured to: generate payment information based on the charges incurred by each of the one or more individuals.
 Clark, as outlined above, teaches that each participant in an event may, on their mobile device, view a transmitted list of charges incurred and tracked (including those items for which they are solely responsible and those for which they share responsibility, and further including pre-ordered items). (Clark: page 7 lines 19-25 outlining pre-order, page 8 lines 12-16 outlining respective customer devices, page 14 lines 6-12 outlining customer specific orders, pages 14-15 generally teaching individual and group order processes via the respective devices, and page 16 lines 13-29 outlining the sending of a respective bill to each user regarding their current charges and a breakdown of the charges) The motivation to combine Clark persists.
As per claim 18, Paleja in view of Henshaw further in view of Wright and further in view of Clark teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein the at least one processor is configured to accept the definition of the data container for the group event from a user of at least one device of the plurality of devices.
 Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja teaches that the central system may comprise an event data container generation component in the form of an invitation generation module 204. (Paleja: paragraph [0032], Fig. 2) Paleja further teaches that the system may generate a group event and manage objects associated with the group event reflecting those users which the originator would like to invite to the event, as well as the particular venue for the event. (Paleja: paragraphs [0022, 84-87])
As per claim 19, Paleja in view of Henshaw further in view of Wright and further in view of Clark teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A method for managing and coordinating events, the method comprising:
Paleja teaches a system and method for planning group events. (Paleja: abstract)
 using at least one computer hardware processor to perform:
Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1)
As per claim 20, Paleja in view of Henshaw further in view of Wright and further in view of Clark teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one hardware processor, cause the at least one hardware processor to perform a method for managing and coordinating events, the method comprising:
Paleja teaches a system and method for planning group events. (Paleja: abstract) Paleja teaches the implementation of the system via a processor operatively coupled to a non-transitory memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Paleja in view of Henshaw further in view of Wright and further in view of Clark further in view of Fuji et. al. (U.S. PG Pub. No. 20020138313; hereinafter "Fuji").
As per claim 3, Paleja in view of Henshaw further in view of Wright and further in view of Clark teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
 wherein the at least one processor is configured to automatically terminate communication functionality based on a threshold time period after the event.
Fuji, however, teaches that a chat space for a given event may be deleted at a predetermined time following the event. (Fuji: paragraphs [0054, 67, 100, 199, 237]) It can be seen that each element is taught by either Paleja or by Fuji. Deleting a chat space at a predetermined time after an event does not affect the normal functioning of the elements of the claim which are taught by Paleja in view of Henshaw further in view of Wright and further in view of Clark, since it merely adds a delete operation after the fact, and does not affect any other functionality taught by Paleja in view of Henshaw further in view of Wright and further in view of Clark. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Fuji with the teachings of Paleja in view of Henshaw further in view of Wright and further in view of Clark, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Paleja in view of Henshaw further in view of Wright and further in view of Clark further in view of Nguyen et. al. (U.S. PG Pub. No. 20050209914; hereinafter "Nguyen").
As per claim 9, Paleja in view of Henshaw further in view of Wright and further in view of Clark teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
 wherein the at least one processor is configured to provide summary data or machine learning patterns on event group data.
Nguyen, however, teaches the generation of one or more summarizing reports created for a group event and presented to one or more users. (Nguyen: paragraph [0043], Fig. 3) Nguyen teaches combining the above elements with the teachings of Paleja in view of Henshaw further in view of Wright and further in view of Clark for the benefit of providing a quick, functional, well-organized summary of the event's status on the event summary page. (Nguyen: paragraph [0159]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nguyen with the teachings of Paleja in view of Henshaw further in view of Wright and further in view of Clark to achieve the aforementioned benefits.
As per claim 10, Paleja in view of Henshaw further in view of Wright and further in view of Clark further in view of Nguyen teaches all of the limitations of claim 9, as outlined above, and further teaches:
wherein the summary data comprises dynamically changing aggregate information on event groups.
 Nguyen teaches various pieces of information in the summary which may dynamically change as the event progresses (amount paid, cost of activities, groups, meals, status, revenue summary, attendee summary, etc.) (Nguyen: paragraph [0043], Fig. 3) The motivation to combine Nguyen persists.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/EMMETT K. WALSH/Primary Examiner, Art Unit 3628